DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 
Claim 1 recites modifying an association database table to include pre-calculated association pagination rankings, wherein the association database table corresponds to a parent database table; loading a parent row from the parent database table; updating at least one attribute in the parent row; calculating an intersection, addition, and deletion of association rows from the association database table corresponding to the parent 
The limitations of modifying an association database table to include pre-calculated association pagination rankings, wherein the association database table corresponds to a parent database table; loading a parent row from the parent database table; updating at least one attribute in the parent row; calculating an intersection, addition, and deletion of association rows from the association database table corresponding to the parent row; determining an association pagination ranking value for each association row based on the calculating; and updating the pre-calculated association pagination rankings for the association rows with the determined values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “into memory,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “into memory” language, “modifying”, “updating”, “calculating”, “determining”, and “updating” in the context of this claim encompasses the user manually performing these limitations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using memory in the loading step. The 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “into memory” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 2-6 do not recite additional limitations that, under broadest reasonable interpretation, that are significantly more than the limitations in claim 1. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. lf a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 7 recites modifying an association database table to include pre-calculated association pagination rankings, wherein the association database table corresponds to a parent database table; loading a parent row from the parent database table; updating at least one attribute in the parent row; calculating an intersection, addition, and deletion of association rows from the association database table corresponding to the parent row; determining an association pagination ranking value for each association row based on the calculating; and updating the pre-calculated association pagination rankings for the association rows with the determined values.
The limitations of modifying an association database table to include pre-calculated association pagination rankings, wherein the association database table corresponds to a parent database table; loading a parent row from the parent database table; updating at least one attribute in the parent row; calculating an intersection, addition, and deletion of association rows from the association database table corresponding to the parent row; determining an association pagination ranking value for each association row based on the calculating; and updating the pre-calculated association pagination rankings for the association rows with the determined values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one data processor; and memory” and “in memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one data processor; and memory” and “in memory” language, “modifying”, “updating”, “calculating”, “determining”, and “updating” in the context of this claim encompasses the user manually performing these limitations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – using a processor and memory, and in memory in the loading step. The processor and memory in this step is recited at a high-level of generality (i.e., as generic processor and/or memory performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “at least one data processor; and memory” and “in memory” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 8-13 do not recite additional limitations that, under broadest reasonable interpretation, that are significantly more than the limitations in claim 7. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. lf a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 14 recites modifying an association database table to include pre-calculated association pagination rankings, wherein the association database table corresponds to a parent database table; loading a parent row from the parent database table; updating at least one attribute in the parent row; calculating an intersection, addition, and deletion of association rows from the association database table corresponding to the parent row; determining an association pagination ranking value for each association row based on the calculating; and updating the pre-calculated association pagination rankings for the association rows with the determined values.
The limitations of modifying an association database table to include pre-calculated association pagination rankings, wherein the association database table corresponds to a parent database table; loading a parent row from the parent database table; updating at least one attribute in the parent row; calculating an intersection, addition, and deletion of association rows from the association database table corresponding to the parent row; determining an association pagination ranking value for each association row based on the calculating; and updating the pre-calculated association pagination rankings for the association rows with the determined values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one computing device” and “in memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one computing device” and “in memory” language, “modifying”, “updating”, “calculating”, “determining”, and “updating” in the context of this claim encompasses the user manually performing these limitations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – using at least one computing device and memory, and in memory in the loading step. The at least one computing device and memory in this step is recited at a high-level of generality (i.e., as generic processor and/or memory performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “at least one computing device” and “in memory” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 15-20 do not recite additional limitations that, under broadest reasonable interpretation, that are significantly more than the limitations in claim 14. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. lf a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Response to Arguments
Applicant's arguments with respect to the 35 USC 101 rejections, filed 12/13/2021, have been fully considered but they are not persuasive. 
Applicant argues that the claims integrate the judicial exception into a practical application of the exception because there is an improvement in the functioning of a computer or an improvement to other technology or technical field, as described @ MPEP 2106.04(d). Specifically, the applicant highlights the specification @ paragraph [0038] as stating that “queries can run more quickly given that there is no run-time overhead for CPU and Memory for calculations of DENSE_RANK” and “pre-calculated rankings are also advantageous in that they provide for reduced query complexity” (applicant arguments, pages 8-9).
In response to the applicant arguments, MPEP 2106.04(d)(1) describes “Evaluating Improvements in the Functioning of a Computer, or an Improvement to Any Other Technology or Technical Field in Step 2A Prong Two” and this section shows why the claimed subject matter is not an improvement as argued. This section states that “if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement” and that such evaluation should insure that “the claim includes the components or steps of the invention that provide the improvement described in the specification” (MPEP 2106.04(d)(1)). The portion of the specification cited by the applicant as including the improvement is specific about how queries are improved if they use the DENSE_RANK calculations (see paragraph [0038]) and yet the claims describe no such queries. Even if the applicant assertion regarding integration into a practical application as an in improvement as described in MPEP 2106.04(d) might be true, the claims describe no such improvement. Therefore the 35 USC 101 rejections of record are maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198